Name: Commission Regulation (EC) No 327/97 of 24 February 1997 amending Regulation (EC) No 1261/96 establishing the forecast supply balance for the Canary Islands as regards wine products qualifying under the specific arrangements provided for in Articles 2 to 5 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: cooperation policy;  beverages and sugar;  economic policy;  trade;  regions of EU Member States
 Date Published: nan

 25. 2 . 97 EN Official Journal of the European Communities No L 55/ 1 I whose publication is obligatory) COMMISSION REGULATION (EC) No 327/97 of 24 February 1997 amending Regulation (EC) No 1261/96 establishing the forecast supply balance for the Canary Islands as regards wine products qualifying under the specific arrangements provided for in Articles 2 to 5 of Council Regulation (EEC) No 1601/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 2 and Articles 3 (4) and 4 (4) thereof, Whereas Annex II to Commission Regulation (EC) No 1261 /96 (3), as last amended by Commission Regulation (EC) No 2377/96 (4), fixes the aid necessary to permit the supply of Community wine to the Canary Islands for the period 1 July 1996 to 30 June 1997; Whereas the application of the criteria for fixing Com ­ munity aid to the current situation on the market in the product group in question and in particular to the quota ­ tions or prices for those products in the European part of the Community and on the world market results in the aid for supplies to the Canary Islands being fixed at the levels set out in the Annex; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1261 /96 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 February 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173 , 27 . 6 . 1992, p. 13 . I1) OJ No L 320 , 11 . 12. 1996, p. 1 . (3) OJ No L 163, 2. 7. 1996, p. 15 . 4 OJ No L 325, 14. 12. 1996, p. 7 . No L 55/2 EN Official Journal of the European Communities 25. 2. 97 ANNEX ANNEX II Aid granted in respect of the products listed in Annex I (ecu/hi) Product code Aid applicable to products coming from the Community 2204 21 79 9120 4,782 2204 21 79 9220 4,782 2204 21 79 9180 13,918 2204 21 79 9280 16,295 2204 21 79 9910 4,782 2204 21 80 9180 15,136 2204 21 80 9280 17,721 2204 21 83 9120 4,782 2204 21 83 9180 19,011 2204 21 84 9180 20,675 2204 29 62 9120 4,782 2204 29 62 9220 4,782 2204 29 62 9180 13,918 2204 29 62 9280 16,295 2204 29 62 9910 4,782 2204 29 64 9120 4,782 2204 29 64 9220 4,782 2204 29 64 9180 13,918 2204 29 64 9280 16,295 2204 29 64 9910 4,782 2204 29 65 9120 4,782 2204 29 65 9220 4,782 2204 29 65 9180 13,918 2204 29 65 9280 16,295 2204 29 65 9910 4,782 2204 29 71 9180 15,136 2204 29 71 9280 17,721 2204 29 72 9180 15,136 2204 29 72 9280 17,721 2204 29 75 9180 15,136 2204 29 75 9280 17,721 2204 29 83 9120 4,782 2204 29 83 9180 19,011 2204 29 84 9180 20,675'